Case 2:18-cv-08048-SVW-JC Document 64-1 Filed 09/16/19 Page 1 of 2 Page ID #:888



    1
    2

    3
    4
    5
    6
    7
    8                             UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
    9
        VERNON UNSWORTH,                            Case No. 2:18-cv-08048-SVW (JC)
   10
                                   Plaintiff        Judge: Hon. Stephen V. Wilson
   11
                  v.                                [PROPOSED] ORDER AMENDING
   12                                               SCHEDULING ORDER
        ELON MUSK,
   13
                                   Defendant.
   14
   15
   16
   17
   18

   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


        09172-00001/11075535.2                  1
Case 2:18-cv-08048-SVW-JC Document 64-1 Filed 09/16/19 Page 2 of 2 Page ID #:889



    1                                         [PROPOSED] ORDER
    2             Currently before the Court is a Joint Stipulation to Request Amendments to the Scheduling

    3 Order filed by Plaintiff Vernon Unsworth and Defendant Elon Musk (collectively, the Parties”).
    4             The Court, having read and considered the Joint Stipulation to Request Amendments to the
    5 Scheduling Order, and good cause appearing therefore, GRANTS the Stipulation. IT IS
    6 HEREBY ORDERED that:
    7             The Scheduling Order (Attachment A to Doc. 54) is amended as set forth in the attached
    8 Joint Stipulation to Request Amendments to the Scheduling Order, which is hereby made the
    9 Order of this Court.
   10
        Dated: September         , 2019
   11
   12
   13
                                                              Honorable Stephen V. Wilson
   14                                                         United States District Court Judge
   15
   16
   17
   18

   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


        09172-00001/11075535.2                            2
